UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 07-01-2014 – 06-30-2015 Item 1.Proxy Voting Record. Emerging Markets AIRPORTS OF THAILAND PUBLIC CO., LTD. Ticker: AOT Security ID: Y0028Q111 Meeting Date: JAN 23, 2015 Meeting Type: Annual Record Date: DEC 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Matters to be Informed For For Management 2 Acknowledge Operating Results of 2014 For For Management 3 Accept Financial Statements For For Management 4 Approve Allocation of Income and For For Management Payment of Dividends 5.1 Elect Prajak Sajjasophon as Director For For Management 5.2 Elect Prakit Skunasingha as Director For For Management 5.3 Elect Thawatchai Arunyik as Director For For Management 5.4 Elect Suttirat Rattanachot as Director For For Management 5.5 Elect Thanin Pa-Em as Director For For Management 6 Approve Remuneration of Directors and For For Management Sub-committees 7 Approve Office of the Auditor General For For Management of Thailand as Auditors and Authorize Board to Fix Their Remuneration 8 Other Business For Against Management ALIOR BANK S.A. Ticker: ALR Security ID: X0081M123 Meeting Date: OCT 22, 2014 Meeting Type: Special Record Date: OCT 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5 Approve Issuance of Convertible For For Management Warrants without Preemptive Rights for Acquisition of Meritum Bank 6.1 Fix Number of Supervisory Board Members For For Management 6.2 Elect Stanislaw Popow as Supervisory For For Management Board Member 6.3 Elect Niels Lundorff as Supervisory For For Management Board Member 7 Close Meeting None None Management ALIOR BANK S.A. Ticker: ALR Security ID: X0081M123 Meeting Date: OCT 31, 2014 Meeting Type: Special Record Date: OCT 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Convertible For For Management Warrants without Preemptive Rights for Acquisition of Meritum Bank 2 Close Meeting None None Management ALIOR BANK S.A. Ticker: ALR Security ID: X0081M123 Meeting Date: DEC 02, 2014 Meeting Type: Special Record Date: NOV 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of None None Management Meeting; Prepare List of Participating Shareholders 4 Approve Agenda of Meeting For For Management 5 Approve Issuance of Convertible For For Management Warrants without Preemptive Rights for Acquisition of Meritum Bank 6 Close Meeting None None Management ALIOR BANK S.A. Ticker: ALR Security ID: X0081M123 Meeting Date: MAY 25, 2015 Meeting Type: Annual Record Date: MAY 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Meeting Chairman For For Management 3 Acknowledge Proper Convening of Meeting None None Management 4 Approve Agenda of Meeting For For Management 5.1 Receive Financial Statements None None Management 5.2 Receive Management Board Report on None None Management Company's Operations 6 Approve Supervisory Board Report For For Management 7.1 Approve Financial Statements For For Management 7.2 Approve Management Board Report on For For Management Company's Operations 8.1 Receive Consolidated Financial None None Management Statements 8.2 Receive Management Board Report on None None Management Group's Operations 9.1 Approve Consolidated Financial For For Management Statements 9.2 Approve Management Board Report on For For Management Group's Operations 10 Approve Allocation of Income For For Management 11.1 Approve Discharge of Wojciech Sobieraj For For Management (CEO) 11.2 Approve Discharge of Krzysztof Czuba For For Management (Deputy CEO) 11.3 Approve Discharge of Michal Hucal For For Management (Deputy CEO) 11.4 Approve Discharge of Witold Skrok For For Management (Deputy CEO) 11.5 Approve Discharge of Katarzyna For For Management Sulkowska (Deputy CEO) 11.6 Approve Discharge of Niels Lundorff For For Management (Deputy CEO) 11.7 Approve Discharge of Artur Maliszewski For For Management (Deputy CEO) 12.1 Approve Discharge of Helena Zaleski For For Management (Supervisory Board Chairman) 12.2 Approve Discharge of Malgorzata For For Management Iwanicz-Drozdowska (Supervisory Board Member) 12.3 Approve Discharge of Marek Michalski For For Management (Supervisory Board Member) 12.4 Approve Discharge of Krzysztof Obloj For For Management (Supervisory Board Member) 12.5 Approve Discharge of Lucyna For For Management Stanczak-Wuczynska (Supervisory Board Member) 12.6 Approve Discharge of Slawomir Dudzik For For Management (Supervisory Board Deputy Chairman) 12.7 Approve Discharge ofStanislaw Popow For For Management (Supervisory Board Member) 12.8 Approve Discharge of Niels Lundorff For For Management (Supervisory Board Member) 13 Amend Terms of Remuneration of For For Management Supervisory Board Members 14 Approve Shareholders' Consent with For For Management Corporate Governance Principles for Supervised Institutions adopted by Polish Financial Supervision Authority 15 Approve Merger with Meritum Bank ICB SA For For Management 16 Approve Purchase of Real Estate For For Management 17 Close Meeting None None Management ALSEA S.A.B. DE C.V. Ticker: ALSEA Security ID: P0212A104 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: APR 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Annual Report on Operations For For Management Carried by Key Board Committees 3 Elect or Ratify Directors, Key For Against Management Management and Members of Board Committees 4 Approve Remuneration of Directors, Key For For Management Management and Members of Board Committees 5 Set Maximum Amount of Share Repurchase For For Management Reserve; Present Report on Share Repurchase 6 Approve Dividends For For Management 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions ANHANGUERA EDUCACIONAL PARTICIPACOES S.A. Ticker: AEDU3 Security ID: P0355L115 Meeting Date: JUL 03, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Waive Mandatory Bid Requirement for For For Management Kroton Educacional S.A. ANHANGUERA EDUCACIONAL PARTICIPACOES S.A. Ticker: AEDU3 Security ID: P0355L115 Meeting Date: JUL 03, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger between the Company and For For Management Kroton Educacional S.A. (Kroton) 2 Authorize Management to Execute For For Management Approved Resolutions in Connection with Merger, Including the Subscription of Kroton's Capital Increase ASPEN PHARMACARE HOLDINGS LTD Ticker: APN Security ID: S0754A105 Meeting Date: DEC 08, 2014 Meeting Type: Annual Record Date: NOV 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2014 2(a) Re-elect Rafique Bagus as Director For For Management 2(b) Re-elect John Buchanan as Director For For Management 2(c) Re-elect Judy Dlamini as Director For For Management 2(d) Re-elect Abbas Hussain as Director For For Management 2(e) Elect Maureen Manyama-Matome as For For Management Director 3 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company and Tanya Rae as the Individual Registered Auditor 4(a) Re-elect Roy Andersen as Member of the For For Management Audit and Risk Committee 4(b) Re-elect John Buchanan as Member of For For Management the Audit and Risk Committee 4(c) Elect Maureen Manyama-Matome as Member For For Management of the Audit and Risk Committee 4(d) Re-elect Sindi Zilwa as Member of the For For Management Audit and Risk Committee 5 Place Authorised but Unissued Shares For For Management under Control of Directors 6 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Ten Percent of Issued Share Capital 7 Approve Remuneration Policy For For Management 8 Authorise Board to Ratify and Execute For For Management Approved Resolutions 1(a) Approve Remuneration of the Chairman For For Management of the Board 1(b) Approve Remuneration of the Board For For Management Member 1(c) Approve Remuneration of the Chairman For For Management of Audit & Risk Committee 1(d) Approve Remuneration of the Member of For For Management Audit & Risk Committee 1(e) Approve Remuneration of the Chairman For For Management of Remuneration & Nomination Committee 1(f) Approve Remuneration of the Member of For For Management Remuneration & Nomination Committee 1(g) Approve Remuneration of the Chairman For For Management of Social & Ethics Committee 1(h) Approve Remuneration of the Member of For For Management Social & Ethics Committee 2 Approve Financial Assistance to For For Management Related or Inter-related Companies or Corporations 3 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital AXIATA GROUP BERHAD Ticker: AXIATA Security ID: Y0488A101 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAY 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Azman Hj Mokhtar as Director For For Management 4 Elect David Lau Nai Pek as Director For For Management 5 Elect Abdul Rahman Ahmad as Director For For Management 6 Elect Muhamad Chatib Basri as Director For For Management 7 Approve Remuneration of Directors with For For Management Effect from the 23rd Annual General Meeting Until the Next Annual General Meeting of the Company 8 Approve PricewaterhouseCoopers as For Against Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Implementation of For For Management Shareholders' Mandate for Recurrent Related Party Transactions 10 Approve Dividend Reinvestment Scheme For For Management 11 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights BB SEGURIDADE PARTICIPACOES S.A. Ticker: BBSE3 Security ID: P1R1WJ103 Meeting Date: APR 27, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws For For Management BB SEGURIDADE PARTICIPACOES S.A. Ticker: BBSE3 Security ID: P1R1WJ103 Meeting Date: APR 27, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2014 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Fiscal Council For For Management Members 5 Elect Directors For Against Management 6 Approve Remuneration of Directors For For Management 7 Approve Remuneration of Company's For For Management Management BEIJING ENTERPRISES WATER GROUP LTD. Ticker: 00371 Security ID: G0957L109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAY 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Li Yongcheng as Director For Against Management 3.2 Elect E Meng as Director For For Management 3.3 Elect Hu Xiaoyong as Director For For Management 3.4 Elect Li Haifeng as Director For For Management 3.5 Elect Tung Woon Cheung Eric as Director For For Management 3.6 Elect Wang Kaijun as Director For For Management 3.7 Elect Yu Ning as Director For For Management 3.8 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Refreshment of Scheme Mandate For Against Management Limit under the Share Option Scheme 6 Authorize Repurchase of Issued Share For For Management Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares BHARTI INFRATEL LTD. Ticker: 534816 Security ID: Y0R86J109 Meeting Date: JAN 24, 2015 Meeting Type: Special Record Date: DEC 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Implementation of ESOP Scheme For Against Management 2008 through ESOP Trust 2 Approve Employee Stock Option Scheme For Against Management 2014 (ESOP Scheme 2014) 3 Approve Stock Option Plan Grants to For Against Management Employees of Holding and/or Subsidiary Companies Under the ESOP Scheme 2014 4 Approve Acquisition by ESOP Trust of For Against Management Shares of the Company from the Secondary Market for the Implementation of ESOP Scheme 2008 and ESOP Scheme 2014 5 Approve Increase in Limit on Foreign For For Management Shareholdings BRF SA Ticker: BRFS3 Security ID: 10552T107 Meeting Date: APR 08, 2015 Meeting Type: Special Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Company's For Against Management Management for Fiscal Year 2015 and Ratify Remuneration of Company's Management for Fiscal Year 2014 2 Amend the Company's Stock Option Plan For For Management and Restricted Share Plan BRF SA Ticker: BRFS3 Security ID: 10552T107 Meeting Date: APR 08, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Fix Number of Directors For For Management 4 Elect Directors For For Management 4.1 If election of Board is held on basis For For Management of multiple (cumulative) voting in accordance with Brazilian law, to distribute votes attributed to the ADRs held by the Owner proportionally among all members of slate set in Question 4. 5 Elect Board Chairman and Vice-Chairman For For Management 6.1 Elect Attilio Guaspari and Susana For For Management Hanna Stiphan Jabra (Alternate) as Fiscal Council Members 6.2 Elect Marcus Vinicius Dias Severini For For Management and Marcos Tadeu de Siqueira (Alternate) as Fiscal Council Members 6.3 Elect Reginaldo Ferreira Alexandre and For For Management Walter Mendes de Oliveira Filho (Alternate) as Fiscal Council Members BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: DEC 29, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Huachen Framework Agreements For For Management and Related Transactions BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Ticker: 01114 Security ID: G1368B102 Meeting Date: JUN 02, 2015 Meeting Type: Annual Record Date: MAY 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2A Elect Wu Xiao An (Ng Siu On) as For For Management Director 2B Elect Qi Yumin as Director For For Management 2C Elect Xu Bingjin as Director For For Management 2D Authorize Board to Fix Remuneration of For For Management Directors 3 Approve Grant Thornton Hong Kong For For Management Limited as Auditors and Authorize Board to Fix Their Remuneration 4A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4B Authorize Repurchase of Issued Share For For Management Capital 4C Authorize Reissuance of Repurchased For Against Management Shares CAPITEC BANK HOLDINGS LTD Ticker: CPI Security ID: S15445109 Meeting Date: MAY 29, 2015 Meeting Type: Annual Record Date: MAY 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Jackie Huntley as Director For For Management 2 Re-elect Nonhlanhla Mjoli-Mncube as For For Management Director 3 Re-elect Chris Otto as Director For For Management 4 Elect Jean Pierre Verster as Director For For Management 5 Reappoint PricewaterhouseCoopers Inc. For For Management as Auditors of the Company 6 Authorise Issue of Ordinary Shares on For For Management the Conversion of Convertible Capital Instruments 7 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 8 Place Authorised but Unissued Shares For For Management under Control of Directors Pursuant to a Rights Offer 9 Approve Remuneration Policy For For Management 1 Authorise Issue of Ordinary Shares in For For Management Accordance with Section 41(3) of the Act 2 Approve Non-executive Directors' Fees For For Management for the Financial Year Ending on 28 February 2016 3 Authorise Repurchase of Issued Share For For Management Capital 4 Approve Financial Assistance to For For Management Related or Inter-related Companies or Corporations CEMEX S.A.B. DE C.V. Ticker: CEMEXCPO Security ID: 151290889 Meeting Date: SEP 11, 2014 Meeting Type: Special Record Date: AUG 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Clause 12 of the CPO Trust Deed For For Management and Designate the Chairman of the Trust Technical Committee as the Trustor 2 Amend Clause 19 of the CPO Trust Deed For For Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Approve Minutes of Meeting For For Management CEMEX S.A.B. DE C.V. Ticker: CEMEXCPO Security ID: 151290889 Meeting Date: OCT 27, 2014 Meeting Type: Special Record Date: SEP 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Clause 12 of the CPO Trust Deed, For For Management Designate Chairman of Trust Technical Committee and Approve Performing of Certification of the CPO Trust Deed 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 3 Approve Minutes of Meeting For For Management CEMEX S.A.B. DE C.V. Ticker: CEMEXCPO Security ID: 151290889 Meeting Date: MAR 26, 2015 Meeting Type: Annual/Special Record Date: FEB 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Authorize Increase in Variable Portion For For Management of Capital via Capitalization of Reserves and Issuance of Treasury Shares 4 Elect Directors, Members and Chairmen For Against Management of Audit, Corporate Practices and Finance Committees 5 Approve Remuneration of Directors and For For Management Members of Audit, Corporate Practices and Finance Committees 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions 1 Amend Articles Re: Corporate Purpose, For For Management Adoption of Electronic System, Redundancy in Minority Rights, Authorization of Share Repurchases, and Improvement of Corporate Governance; Approve Restated Bylaws, and Exchange and Cancellation of Share Certificates 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions CHAILEASE HOLDING COMPANY LIMITED Ticker: 5871 Security ID: G20288109 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2014 Business Operations For For Management Report and Financial Statements 2 Approve Plan on 2014 Profit For For Management Distribution 3 Approve the Issuance of New Shares by For For Management Capitalization of Profit 4 Approve Issuance of Ordinary Shares or For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Approve Amendments to Articles of For For Management Association CHINA GAS HOLDINGS LTD. Ticker: 00384 Security ID: G2109G103 Meeting Date: MAR 17, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Purchase Agreement For For Management 2 Approve Issuance of Consideration For For Management Shares in Relation to the Share Purchase Agreement 3 Elect Arun Kumar Manchanda as Director For For Management CHINA MINSHENG BANKING CORP., LTD. Ticker: 600016 Security ID: Y1495M112 Meeting Date: APR 27, 2015 Meeting Type: Special Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Postponement of the Election For Against Management of Directors 2 Approve Postponement of the Election For Against Management of Supervisory Board CHINA MINSHENG BANKING CORP., LTD. Ticker: 600016 Security ID: Y1495M112 Meeting Date: JUN 18, 2015 Meeting Type: Annual Record Date: MAY 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2014 Annual Report For For Management 2 Approve 2014 Final Financial Report For For Management 3 Approve Appropriation to Statutory For For Management Surplus Reserve 4 Approve 2014 Profit Distribution Plan For For Management 5 Approve Annual Budgets for 2015 For For Management 6 Approve 2014 Work Report of the Board For For Management of Directors 7 Approve 2014 Work Report of the For For Management Supervisory Board 8 Approve KPMG Huazhen Certified Public For For Management Accountants (Special General Partnership) and KPMG Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 2 Approve Changes to the Issuance Plan For For Management of Financial Bonds for 2015-2016 CHINA MOBILE LIMITED Ticker: 00941 Security ID: Y14965100 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: MAY 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Xue Taohai as Director For For Management 4.1 Elect Frank Wong Kwong Shing as For For Management Director 4.2 Elect Moses Cheng Mo Chi as Director For For Management 5 Approve PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian LLP as Auditors of the Group for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Issued Share For For Management Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 05, 2015 Meeting Type: Special Record Date: APR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For For Management and Share Subscription Agreement 2 Authorized Board to Deal with All For For Management Matters in Relation to the Sale and Purchase Agreement and Share Subscription Agreement CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: JUN 16, 2015 Meeting Type: Annual Record Date: JUN 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Hao Jian Min as Director For For Management 3b Elect Kan Hongbo as Director For For Management 3c Elect Wong Ying Ho, Kennedy as Director For For Management 3d Elect Fan Hsu Lai Tai, Rita as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Directors 5 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Issued Share For For Management Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CIELO SA Ticker: CIEL3 Security ID: P2859E100 Meeting Date: APR 10, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Company's For For Management Management CIELO SA Ticker: CIEL3 Security ID: P2859E100 Meeting Date: APR 10, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management for Bonus Issue 2 Amend Article 29 RE: Minimum Dividend For For Management Payment CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: JUN 19, 2015 Meeting Type: Annual Record Date: MAY 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Change of Business For For Management Scope 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 3.1 Approve Issuing Entity, Size of For Against Management Issuance and Method of Issuance in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.2 Approve Type of Debt Financing For Against Management Instruments in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.3 Approve Term of Debt Financing For Against Management Instruments in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.4 Approve Interest Rate of Debt For Against Management Financing Instruments in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.5 Approve Security and Other For Against Management Arrangements in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.6 Approve Use of Proceeds in Relation to For Against Management the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.7 Approve Issuing Price in Relation to For Against Management the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.8 Approve Targets of Issue and Placement For Against Management Arrangements of the Debt Financing Instruments in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.9 Approve Listing of Debt Financing For Against Management Instruments in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.10 Approve Safeguard Measures for Debt For Against Management Repayment of the RMB Debt Financing Instruments in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.11 Approve Validity Period of the For Against Management Resolutions Passed in Relation to the Re-authorization of Issuances of Onshore and Offshore Corporate Debt Financing Instruments 3.12 Approve Authorization Granted to the For Against Management Board for the Issuance of Onshore and Offshore Corporate Debt Financing Instruments 4 Approve 2014 Work Report of the Board For For Management 5 Approve 2014 Work Report of the For For Management Supervisory Committee 6 Approve 2014 Annual Report For For Management 7 Approve 2014 Profit Distribution Plan For For Management 8 Approve Estimated Investment Amount For For Management for Proprietary Business for 2015 9 Approve Change of External Auditors For For Management 10 Approve Potential Related Party For Against Management Transactions Involved in the Issuances of the Onshore and Offshore Corporate Debt Financing Instruments 11 Approve Provision of Guarantees For For For Management the Offshore Borrowings by the Branches or Wholly-Owned Offshore Subsidiaries of the Company 12.1 Approve Potential Related Party For For Management Transactions Between the Company and Its Subsidiaries and CITIC Group, Its subsidiaries and Associates 12.2 Approve Potential Related Party For For Management Transactions Between the Company and Its Subsidiaries and Companies in Which the Directors, Supervisors and the Senior Management of the Company Hold Positions as Directors or the Senior Management 13 Approve Remuneration of Directors and For For Management Supervisors CJ KOREA EXPRESS CORP. Ticker: 000120 Security ID: Y166AE100 Meeting Date: MAR 20, 2015 Meeting Type: Annual Record Date: DEC 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Yang Seung-Suk as Inside Director For For Management 2.2 Elect Son Gwan-Soo as Inside Director For For Management 2.3 Elect Bang Hee-Suk as Outside Director For For Management 2.4 Elect Kwon Do-Yub as Outside Director For For Management 2.5 Elect Yoon Young-Sun as Outside For For Management Director 2.6 Elect Choi Chan-Mook as Outside For For Management Director 3.1 Elect Bang Hee-Suk as Member of Audit For For Management Committee 3.2 Elect Kwon Do-Yub as Member of Audit For For Management Committee 3.3 Elect Yoon Young-Sun as Member of For For Management Audit Committee 3.4 Elect Choi Chan-Mook as Member of For For Management Audit Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAY 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor A1 Accept Financial Statements and For For Management Statutory Reports A2 Approve Final Dividend For For Management A3 Elect Wu Guangqi as Director For Against Management A4 Elect Yang Hua as Director For For Management A5 Elect Tse Hau Yin, Aloysius as Director For For Management A6 Authorize Board to Fix Remuneration of For For Management Directors A7 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration B1 Authorize Repurchase of Issued Share For For Management Capital B2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights
